 MACHINISTS LOCAL 2045 (EAGLE SIGNAL)Local Lodge 2045, District 102, International Asso-ciation of Machinists and Aerospace Workers,AFL-CIO (Eagle Signal Industrial Controls)and Patricia A. Penry, Barbara L. Spurrier,Barbara Hanson, Sharon L. Richards, Carole J.Goodin, and Sharon Moore. Cases 33-CB-1786-1, 33-CB-1786-2, 33-CB-1786-3, 33-CB-1786-4, 3-CB-1786-5, and 33-CB-1786-626 Janaury 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon unfair labor practice charges filed on 3March 1982 by Patricia A. Penry in Case 33-CB-1786-1, on 4 March 1982 by Barbara L. Spurrier inCase 33-CB-1786-2 and by Barbara Hanson inCase 33-CB-1786-3, on 8 March 1982 by SharonL. Richards in Case 33-CB-1786-4 and by CaroleJ. Goodin in Case 33-CB-1786-5, and on 23 March1982 by Sharon Moore in Case 33-CB-1786-6, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 33,issued, on 23 April 1982, an order consolidatingcases and consolidated complaint against LocalLodge 2045, District 102, International Associationof Machinists and Aerospace Workers, AFL-CIO(herein called the Respondent or the Union), alleg-ing that the Respondent engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(b)(1)(A) and (2)and Section 2(6) and (7) of the National Labor Re-lations Act. Copies of the complaint and notice ofhearing were served on the Respondent, theCharging Parties, and Eagle Signal Industrial Con-trols (herein called Eagle Signal or the Employer).Thereafter, the Respondent timely filed an answerdenying the commission of any unfair labor prac-tices.On 8 November 1982 the parties jointly movedthe Board to transfer the instant proceeding to theBoard without the benefit of a hearing before anadministrative law judge, and submitted therewitha proposed record consisting of the formal papersand the parties' stipulation of facts with attachedexhibits. On 28 January 1983 the Associate Execu-tive Secretary of the Board issued an order grant-ing the motion, approving the stipulation, andtransferring the proceeding to the Board. Thereaf-ter, the General Counsel and Respondent filedbriefs. On the entire record in the case, the Boardmakes the following findings.I. JURISDICTIONThe complaint alleges, the parties stipulated, andwe find the following:268 NLRB No. 81Eagle Signal is a wholly owned subsidiary ofGulf & Western Manufacturing Company, a Dela-ware corporation, with an office and facility locat-ed in Davenport, Iowa. Eagle Signal is engaged inthe business of manufacturing industrial timers,counters, and computerized equipment. During thepast 12 months, which period is representative ofall material times herein, in the course and conductof its business operations, Eagle Signal purchasedand caused to be transferred and delivered to itsDavenport, Iowa facility goods and materialsvalued in excess of $50,000 which were transporteddirectly to its Davenport, Iowa facility from Statesother than the State of Iowa. Eagle Signal is, andhas been at all times material herein, an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDThe complaint alleges, the parties stipulated, andwe find that Local Lodge 2045, District 102, Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, is, and at all times materialherein has been, a labor organization within themeaning of Section 2(5) of the Act.IIl. THE UNFAIR LABOR PRACTICESA. The Issues1. Whether the Respondent violated Section8(b)(l)(A) of the Act by refusing to acknowledgethe effectiveness of the Charging Parties' resigna-tions from the Respondent when its constitutioncontains no restraints on resignations from member-ship.2. Whether on the facts of this case the paymentof membership dues is a quid pro quo for member-ship in the Respondent, and, if so, whether the Re-spondent violated Section 8(b)(l)(A) and (2) of theAct by causing the Employer to continue to with-hold the Charging Parties' membership dues pursu-ant to their respective checkoff authorizations afterthe Charging Parties had effectively resigned theirunion membership.B. The Stipulated FactsEagle Signal and the Respondent are parties to acollective-bargaining agreement extending from 15August 1980 through 14 August 1983. This agree-ment, in accordance with Iowa statutes, expresslyprovides that employees are not required tobecome members of the Respondent or to pay duesto it as a condition of employment. This agreementalso expressly provides that those who choose tobecome and are members of the Respondent mayauthorize the Employer to make monetary deduc-635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions from their paychecks on a monthly basis inamounts equal to the periodic union dues estab-lished by the Respondent by executing the follow-ing authorization form provided by the Employer:WAGE ASSIGNMENTName of Employee -------(Please Print)Clock No. -- Social Security No. ---Date ---------I hereby authorize and direct Eagle SignalDivision to deduct from my pay beginningwith the current month initiation or reinstate-ment fees and my regular monthly Union duesas certified to the Company by the FinancialSecretary of the Union in accordance withregular membership dues in the InternationalAssociation of Machinists and AerospaceWorkers.I submit this authorization and assignmentwith the understanding that it is effective thisdate and irrevocable, except for the last five(5) calendar days of each contract year or thetermination date (if any) of the collective bar-gaining agreement between Eagle Signal andDistrict No. 102, International Association ofMachinists and Aerospace Workers. This au-thorization and assignment shall continue infull force and effect for yearly periods beyondthe irrevocable period set forth above, andeach subsequent yearly period shall be similar-ly irrevocable unless revoked by me within thelast five (5) calendar days of each contractyear.Such revocation shall be effected by writtennotice and sent by Registered Mail, ReturnReceipt Requested, to the Employer and theUnion within such five (5) calendar-dayperiod.The Respondent's constitution contains no re-striction on resignations from membership.The Charging Parties have at all times materialbeen employed by Eagle Signal at its Davenport,Iowa plant and have been members of the bargain-ing unit of all production and maintenance employ-ees which is represented by the Respondent. Eachof the six Charging Parties, on becoming a memberof the Respondent, executed a copy of the above-described wage assignment.On or about 17 November 19811 the Respondentand Eagle Signal, pursuant to collective-bargainingnegotiations, modified the collective-bargainingagreement. These modifications provided, interalia, for extension of the contract's expiration dateI All dates herein are in 1981 unless otherwise indicated.from 14 August 1983 until 14 September 1984.Midterm contract modifications were subsequentlyratified by a majority of the Respondent's membersemployed by Eagle Signal on or about 20 Novem-ber.On or about 20 November the Respondent, bymembers of its executive committee, told the sixCharging Parties, in response to their inquiry, thatthey would not be permitted to resign their respec-tive memberships in the Respondent at that time.Thereafter, on or about 21 November, employeeHanson, by certified letters to the Respondent andthe Employer, attempted to resign her membershipin the Respondent and revoke her authorization forEagle Signal to deduct union dues from her futurepaychecks.2On or about 22 November employeePenry, while at the plant, signed a petition ad-dressed to the Respondent which indicated herdesire to resign her union membership. On or about23 November employees Spurrier, Richards,Goodin, and Moore each hand delivered separateresignation and revocation of dues-checkoff author-ization letters at the plant to union steward RuthClayborn3and to the Employer.On or about 23 November agents of the Re-spondent met with Eagle Signal's management offi-cials to advise them that the requests of the Charg-ing Parties to revoke their respective checkoff au-thorizations were opposed by the Respondent asuntimely under the contract's above-describedwage assignment provision. Subsequently, on 25November, the Employer hand delivered memo-randa to the Charging Parties to inform each ofthem that their requests to cancel their checkoffauthorizations were untimely and would only betimely, as a result of the extension of the expirationdate of the collective-bargaining agreement, if re-ceived on 10, 11, 12, 13, or 14 September 1982,1983, or 1984. Thereafter, during the period fromNovember 1981 through August 1982, the Employ-er continued, on a monthly basis, to deduct fromthe wages of each of the Charging Parties, and toremit to the Respondent, dues in the amount estab-lished by the Respondent. During this same period,the Respondent refused to accept the requests forresignation from membership submitted by each ofthe Charging Parties.C. Contentions of the PartiesThe General Counsel contends that, because theRespondent's constitution contains no restrictionson resignation from membership, members can2 These letters were received by the Respondent and Eagle Signal on23 and 24 November, respectively.s The parties stipulated that Clayborn is an agent of the Respondentwithin the meaning of Sec. 2(13) of the Act.636 MACHINISTS LOCAL 2045 (EAGLE SIGNAL)resign at will and that the Respondent's refusal togive effect to the Charging Parties' resignationstherefore violated Section 8(b)(1)(A) of the Act.The General Counsel further contends that thepayment of dues, as stated in the wage assignmentsigned by the Charging Parties, is a quid pro quofor membership in the Respondent; that according-ly, by operation of law, when the Charging Partiesresigned their membership in the Respondent, theircheckoff authorizations were revoked; and that, bycausing the Employer to withhold monthly duesfrom the Charging Parties' wages after said resig-nations, the Respondent violated Section 8(b)(l)(A)and (2) of the Act.Other than a bald assertion that it did not act un-lawfully, the Respondent makes no effort to defendits refusal to give effect to the Charging Parties'resignations from union membership. However, theRespondent contends that it did not violate the Actby refusing to recognize the Charging Parties' res-ignations from union membership as valid revoca-tions of their checkoff authorizations. Specifically,the Respondent argues that the above-describedwage assignment authorizes an assignment ofwages which is separate and apart from, and not inconsideration for, union membership; that the wageassignment which each of the Charging Parties vol-untarily signed is a contract entitled to full forceand effect unless revoked in accordance with theprovisions set forth therein; and that, since none ofthe Charging Parties complied with the revocationprovisions of the wage assignment, they have noteffectively revoked their checkoff authorizations.The Respondent further contends that to hold oth-erwise would jeopardize the Union's ability to per-form its statutory obligation to fairly represent allemployees in the bargaining unit.D. Discussions of Law and ConclusionsThe law is well settled that, where a union's con-stitution or bylaws contain no restraints on a mem-ber's right to resign from union membership,4amember may resign at will.5It is also well settledthat, where there is no established method for res-ignation, a member may communicate to the unionhis intent to resign in any reasonable way so longas the intent to resign is clearly conveyed.6Thefacts in this case establish that neither the Respond-ent's constitution nor bylaws contain any restraintson a member's right to resign. Further, each of the4 For the reasons set forth in Member Hunter's concurring opinion inMachinists Local 1327 (Dalmo Victor), 263 NLRB 984 (1982), ChairmanDotson and Member Hunter would find the resignations here to be validirrespective of any restrictions contained in the Union's constitution orbylaws.s NLRB v. Textile Workers Local 1029, 409 U.S. 213 (1972).6 Operative Potters Local 340 (Macomb Pottery), 175 NLRB 756, 760 fn.14 (1969).Charging Parties communicated to the Respondent,in writing, that she no longer wished to be amember of the Union. We therefore find that eachof the Charging Parties clearly conveyed to theRespondent, by reasonable means, her intent toresign from union membership. Accordingly, wefind that the Respondent's refusal to give effect tothe Charging Parties' resignations constitutes re-straint and coercion of the Charging Parties' exer-cise of their Section 7 rights in violation of Section8(b)(1)(A) of the Act.The question remaining is whether the ChargingParties also effectively revoked their checkoff au-thorizations. Between 21 and 23 November each ofthe Charging Parties had effectively resigned hermembership in the Respondent. All but employeePenry had at the same time also indicated to theRespondent and the Employer their wish to revokethe authorizations which each had executed on be-coming a member of the Respondent. Nevertheless,the Respondent refused to give effect to these rev-ocation requests, and encouraged the Employer todo likewise, on the grounds that they were nottimely under the provision of the wage assignmentwhich restricts revocation to a period of the last 5calendar days prior to the contract anniversarydate of 15 September. The Employer agreed withthe Respondent and continued to deduct dues fromthe pay of the Charging Parties.7It is established Board law that a dues-checkoffauthorization, or wage assignment as it is called inthis case, is a contract between an employee andhis employer8and that a resignation of union mem-bership ordinarily does not revoke a checkoff au-thorization.9However, a resignation will, by oper-ation of law, revoke a checkoff authorization, evenabsent a revocation request, where the authoriza-tion itself makes payment of dues a quid pro quofor union membership.10This is so whether or notthe resignation is made during the period for revo-cation set forth in the authorization itself.In this case, the parties' collective-bargainingagreement, consistent with the right-to-work lawsof Iowa where the Employer is located, has noprovisions requiring membership in the Respondentor the payment of dues to it as a condition of em-ployment.7 Although Penry did not expressly request revocation of her checkoffauthorization, it is clear that had she done so her request would not havebeen honored. In any event, the Respondent does not contend that Penryshould be treated differently from the other Charging Parties.a Cameron Iron Works, 235 NLRB 287 (1978).A9 merican Nurses' Association, 250 NLRB 1324 fn. I and 1331 (1980);Carpenters San Diego County District Council (Campbell Industries), 243NLRB 147, 148-149 (1979).'o Steelworkers Local 7450 (Asarco Inc.), 246 NLRB 878, 881-882(1979); and Campbell Industries, supra.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe wage assignment signed by the ChargingParties specifically authorizes and directs the Em-ployer:...to deduct from my pay beginning withthe current month initiation or reinstatementfees and my regular monthly Union dues as cer-tified to the Company by the Financial Secre-tary of the Union in accordance with regularmembership dues in the International Associa-tion of Machinists and Aerospace Workers.[Emphasis added.]The General Counsel contends that this languagemade payment of dues the quid pro quo for unionmembership. The Respondent, on the other hand,contends that the language of the wage assignmentis not subject to any such interpretation and arguesthat the authorization extends to the payment ofdues or its equivalent. We find nothing in the wageassignment, either express or implied, to indicatethat it authorizes deduction of a service fee in lieuof membership dues. Rather, we find the wage as-signment signed by the Charging Parties similar tothe one in Asarco, supra, which was found by theBoard to be an authorization limited to the pay-ment of dues in consideration for union member-ship." Thus, the wage assignment here directs adeduction of dues "in accordance with regularmembership dues" in the Respondent. The dues-checkoff authorization in Asarco directed a deduc-tion of dues "as my membership dues" in theunion. We find the difference in language betweenthese authorizations to be of little consequence-both clearly convey that the payment of dues is aquid pro quo for membership rights. The absencein this case of any provision in either the collec-tive-bargaining agreement or the wage assignmentitself for financial-core membership erases anydoubt that the authorization was for anything otherthan the payment of dues in consideration forunion membership.Accordingly, we find the Charging Parties' wageassignments were revoked, by operation of law,when they effectively resigned their membership inthe Respondent,12and that the Respondent, by11 The dues-checkoff authorization language in Asarco provided, inpertinent part:Pursuant to this authorization and assignment, please deduct frommy pay each month while I am in employment within the collective-bargaining unit in the Company, monthly dues, assessments and (ifowing by me) an initiation fee each as designated by the Internation-al Secretary-Treasurer of the Union, as my membership dues in saidUnion. [Id. at 882, emphasis added.]12 This is so regardless of whether the Charging Parties also requestedrevocation of their checkoff authorizations. Thus, the failure of employeePenry to submit such a request is of no consequence.causing the Employer to continue to check offtheir membership dues, restrained and coercedthem in the exercise of their Section 7 rights in vio-lation of Section 8(bX1)(A) and (2) of the Act.13CONCLUSIONS OF LAW1. Eagle Signal Industrial Controls is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Respondent Local Lodge 2045, District102, International Association of Machinists andAerospace Workers, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. By refusing to give effect to the valid resigna-tions from membership of employees, the Respond-ent has engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.4. By attempting to cause, and by causing, theEmployer to withhold the dues of employees whohad effectively resigned from the Respondentwhere the employees' dues-checkoff authorizationwas in consideration for union membership, the Re-spondent violated Section 8(b)(lXA) and (2) of theAct.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices, we shall order it to ceaseand desist therefrom, and to take certain affirma-tive action to effectuate the policies of the Act.We shall order the Respondent to make employ-ees Penry, Spurrier, Hanson, Richards, Goodin,and Moore whole for any monetary loss they mayhave suffered by reason of the Respondent's unlaw-ful conduct in causing the Employer to withholdtheir dues after they had effectively resigned fromthe Respondent's membership, with interest in ac-cordance with the formula prescribed in IsisPlumbing Co., 138 NLRB 716 (1962), and FloridaSteel Corp., 231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thatthe Respondent, Local Lodge 2045, District 102,International Association of Machinists and Aero-space Workers, AFL-CIO, East Moline, Illinois, itsofficers, agents, and respresentatives, shallIs We find no merit to the Respondent's assertion that, by permittingrevocation of the wage assignment by means, and at times, other thanthose prescribed in the assignment, its ability to perform its statutory obli-gation to fairly represent employees in the bargaining unit will be jeop-ardized due to potential loss of financial support.638 MACHINISTS LOCAL 2045 (EAGLE SIGNAL)1. Cease and desist from(a) Refusing to give effect to the valid resigna-tions from membership of the employees of EagleSignal Industrial Controls or any other employer.(b) Causing dues to be withheld from employeeswho have effectively resigned their union member-ship.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act.(a) Reimburse or refund to Patricia A. Penry,Barbara L. Spurrier, Barbara Hanson, Sharon L.Richards, Carole J. Goodin, and Sharon Moore thedues unlawfully collected from them for the periodfollowing their valid resignations, as set forth in thesection herein entitled "The Remedy."(b) Post at its offices and meeting halls in EastMoline, Illinois, copies of the attached noticemarked "Appendix."14Copies of the notice, onforms provided by the Regional Director forRegion 33, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees and members are customarily posted. Rea-sonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c) Deliver to the Regional Director signedcopies of the notice in sufficient number to be"' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."posted by Eagle Signal Industrial Controls if it iswilling.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Act,and we have been ordered to post this notice.WE WILL NOT refuse to give effect to the validresignations from membership of the employees ofEagle Signal Industrial Controls or any other em-ployer.WE WILL NOT cause dues to be withheld fromemployees who have effectively resigned theirunion membership.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL reimburse or refund to Patricia A.Penry, Barbara L. Spurrier, Barbara Hanson,Sharon L. Richards, Carole J. Goodin, and SharonMoore the dues unlawfully collected from them forthe period following their valid resignations, plusinterest.LOCAL LODGE 2045, DISTRICT 102,INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACE WORK-ERS, AFL-CIO639